Citation Nr: 0714998	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  97-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain, 
to include as due to undiagnosed illness.

2. Entitlement to service connection for bilateral ankle 
pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral hand 
pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for right knee pain, to 
include as due to undiagnosed illness.

5. Entitlement to service connection for lumbar spine pain, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for neck pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and March 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. The veteran subsequently moved 
to Missouri, and his claim was forwarded to the Board from 
the St. Louis RO.

The case was brought before the Board in March 2001 and 
October 2006, at which time the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him a VA examination. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

When this claim was remanded in October 2006 it was for the 
purpose of obtaining VA examinations necessary to resolve 
medical ambiguities in the record, which were explained in 
detail in the prior Remand and, therefore, will not be 
reiterated here.

The RO notified the veteran in a letter dated November 16, 
2006 that he would be scheduled for a VA examination at the 
Little Rock VA medical center soon and they would notify him 
soon of the exact date and time of his examination.  Within 
that letter, the veteran was also notified of the 
consequences of failing to report for an examination without 
good cause in accordance with 38 C.F.R. § 3.655 (2006).  

Thereafter, the RO scheduled the veteran for an examination 
on December 7, 2006 and notified the veteran in a letter 
dated November 17, 2006.  The veteran did not show up for his 
scheduled time.  The RO then proceeded to issue a January 
2007 supplemental statement of the case (SSOC) denying the 
claims in accordance with 38 C.F.R. § 3.655.  All 
correspondence mentioned above was sent to the veteran's last 
known address.

The veteran has since responded to the January 2007 SSOC in 
March 2007 statements alleging VA failed to notify him about 
the scheduled appointment.  He further requested a new 
"Special Gulf War Protocol" examination.  The March 2007 
statement, additionally, indicates a different address for 
the veteran.

It is clear the veteran at the very least received the 
January 2007 SSOC which he specifically references 
notwithstanding the fact that it was sent to a different 
address than indicated in his March 2007 statement.  He 
claims he did not receive notification, to include the 
November 2006 letters, of the scheduled examination or the 
consequences of failing to report for a VA examination 
without good cause.  

In light of the veteran's change of address, the Board is 
willing to give the veteran the benefit of the doubt and 
afford him new VA examinations for his claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
verify his correct mailing address.

2.  Schedule the veteran for a VA Persian 
Gulf examination and a rheumatology 
examination.  

The claims folder, to include a copy of the 
October 2006 Remand, must be provided to 
and reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation.

The examiners should review the record, 
with particular emphasis on the in-service 
complaints and evaluations, and the 2004 VA 
examination indicating the veteran likely 
has seronegative spondyloarthropathy.  
After examining the veteran and performing 
any necessary tests, the examiners should 
answer the following questions:

a)	Is a diagnosis of seronegative 
spondyloarthropathy appropriate in 
light of the negative lumbar spine x-
rays and negative HLA-B27 test?

b)	If a diagnosis of seronegative 
spondyloarthropathy is warranted, 
which of the veteran's joint pain 
complaints - ankles, hips, hands, 
right knee, low back and neck - are 
symptoms of that disorder?



c)	If a diagnosis of seronegative 
spondyloarthropathy is warranted, is 
it as likely as not that it is related 
to the veteran's in-service complaints 
or the in-service diagnoses, to 
include myofascial pain syndrome?

d)	If the veteran's low back pain is due 
to sacroiliitis, as the August 2004 VA 
examiner concluded, then is that 
condition as likely as not related to 
the veteran's in-service complaints of 
low back pain?

e)	For any complaints of joint pain that 
are not due to a diagnosed disorder, 
is it as likely as not that it is a 
manifestation of an undiagnosed 
illness related to the veteran's 
service in the Persian Gulf? 

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental 


statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is again 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


